DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims require: 
launching a helper SDK from within a native application executing on a device, the helper SDK outside a trust barrier of the native application; 
launching a webview via the helper SDK;
providing a login credential from the webview to a service provider; 
responsive to acceptance of the login credential by the service provider, receiving, at the webview, a refresh token and an access token from the service provider, the access token used by the webview in completing a transaction; 
receiving at the helper SDK from the webview, the refresh token; 
storing, via the helper SDK, the refresh token in a secure memory of the device; and
subsequent to storing the refresh token in the secure memory and corresponding to subsequent activity
initiating, via the helper SDK, a biometric verification of a user,
responsive to a successful biometric verification of the user, receiving the refresh token from the secure memory,
sending the refresh token to the service provider,
receiving at the webview a second access token from the service provider corresponding to the subsequent activity,
receiving, at the helper SDK, a second refresh token corresponding to the second activity, and
storing, via the helper SDK, the second refresh token in the secure 
Available prior art such as Kamal and Mehta do not teach all the requirements of the claims. The references teach wherein and API is used in generating an access token and a refresh token used for authenticating users. The references do not teach the incorporation of an additional refresh token and update token based on a subsequent biometric authentication subsequent to the steps of providing login credentials. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-8 allowed over the prior arts of record.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sara Butterfield on 3/9/2021.

The application has been amended as follows: 

Claim 1 (Amended)  A method comprising:
launching a helper SDK from within a native application executing on a device, the helper SDK outside a trust barrier of the native application; 

providing a login credential from the webview to a service provider; 
responsive to acceptance of the login credential by the service provider, receiving, at the webview, a refresh token and an access token from the service provider, the access token used by the webview in completing a transaction; 
receiving at the helper SDK from the webview, the refresh token; 
storing, via the helper SDK, the refresh token in a secure memory of the device; and
subsequent to storing the refresh token in the secure memory and corresponding to subsequent activity
initiating, via the helper SDK, a biometric verification of a user,
responsive to a successful biometric verification of the user, receiving the refresh token from the secure memory,
sending the refresh token to the service provider,
receiving at the webview a second access token from the service provider corresponding to the subsequent activity,
receiving, at the helper SDK, a second refresh token corresponding to the second activity, and
storing, via the helper SDK, the second refresh token in the secure memory.
Claim 2 (Canceled)

Claims 9-12 (Cancelled) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.